Mr. Justice Van Grsdel
delivered the opinion of the Court:
Applicant company, of the United States Tire Company, appeals from the decision of the Commissioner of Patents refusing it registration of the word “chain” as a trademark for rubber vehicle tires.
It appears that a design patent, No. 43,454, was granted applicant for a rubber tire having molded on its tread the simulation of a chain. This tire is in wide use, and the chain links embossed on the rubber tread perform a valuable function in *470preventing skidding or slipping. These tires are advertised and known as the “chain type tires.” They may, with equal propriety,'be referred to as “chain” or “chain tread” tires.
It was therefore held by the tribunals below that the mark sought to be registered relates to the style or character of the goods to which it is applied. It is settled law that a trademark which identifies the class, grade, style, or quality of the goods to which it is applied is not register able, Columbia Mill Co. v. Alcorn, 150 U. S. 460, 37 L. ed. 1144, 14 Sup. Ct. Rep. 151. The mark sought to be registered is descriptive of the character and style of the goods' on which it is used, and clearly comes within the inhibition.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.